Citation Nr: 1646768	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  13-25 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable rating and in excess of 10 percent from April 7, 2011 for Ischemic Heart Disease (IHD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran was granted a total disability rating based on individual unemployability (TDIU) by an August 2016 rating decision.  Thus, this claim is not for consideration by the Board.

The Veteran had been scheduled for an October 2016 Board hearing.  In a letter received on October 25, 2016, the Veteran withdrew this request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, remand is required for further development in this case.

The Veteran was most recently afforded a VA examination in September 2014 to determine the severity of his heart condition.  The Veteran was not present for the examination and there was no objective testing done; the examiner relied on testing from February 2011 to complete the report.  It's unclear from the record why this was not an in-person examination as the Veteran appeared for a psychiatric examination later the same month.  The Veteran must be afforded an additional examination with objective testing to determine his current level of disability on remand.

The Board additionally notes that a May 2015 IHD Disability Benefits Questionnaire, submitted by the Veteran and unsigned by a medical professional, indicates that the Veteran had a Percutaneous Coronary Intervention in November 2015 at St. Joseph's Hospital.  These records are not associated with the record and must be requested on remand.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should request the Veteran to provide identifying information concerning any health care facilities where he received treatment or underwent evaluation for his IHD, to include from St. Joseph's Hospital.  It should then undertake any additional indicated development to obtain any pertinent, outstanding evidence, to include records from the Louisville VAMC not already associated.  

2.  Schedule the Veteran for a VA cardiology examination to ascertain the current severity of his IHD.  The claims folder should be made available to and reviewed by the examiner.  All indicated objective testing should be performed.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

3.  The RO should readjudicate the Veteran's claim for a higher rating.  If such action does not grant the benefits claimed, the RO should provide the Veteran a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




